Citation Nr: 1620647	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  12-15 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a liver disability, to include cirrhosis with esophageal varices.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Driever, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from August 1974 to April 1976.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In November 2014, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, D.C., for further development.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates both electronic records.  

This appeal is REMANDED to the AOJ.


REMAND

The Veteran seeks service connection for a liver disability on a direct basis, as related to her active service.  According to written statements she and her representative submitted in June 2009, October 2010, April, June and November 2011, May 2014, and June 2015, and histories she reported for purposes of treatment and VA examinations, she was exposed to various toxins, including asbestos, dioxins, xylol xylene, red lead, polychlorinated biphenyls (PCBs), phosphine, Freon and chlorofluorocarbons, while serving aboard and helping decommission the USS Sanctuary, a hospital ship, as a 3rd class machinist's mate. She asserts that these toxins caused her to develop autoimmune hepatitis, which in turn caused cirrhosis with esophageal varices.  

She asserts that her duties as a machinist's mate regularly required the use of electrical and chemical products, such as hydraulic fluids, heat transfer fluids, adhesives and lead paints, and air conditioning and heating equipment, products and equipment that contained these toxins.  She reportedly inhaled these products and absorbed them through her skin on a daily basis, including when she sprayed bedding for scabies and used dioxin-enhanced potable water for cleaning purposes.

The Veteran asserts that insulation and fire-proofing materials on the USS Sanctuary contained asbestos, a product that caused shipyard workers and crew to develop asbestos-related diseases.  She argues that, although asbestos exposure was most common in engine and boiler rooms, insulated pipes, walls and ceilings too resulted in exposure.  (In a June 2012 written statement, the Veteran clarified that she was not filing for compensation for any asbestos-related disease process.)

The Veteran points out that, in 2007, the USS Sanctuary was sold to Potomac Navigation, but because it was found to contain high levels of toxic PCBs, asbestos and red lead, its movement was blocked, resulting in it being docked in Baltimore.  

The Veteran believes she developed multiple illnesses, including autoimmune hepatitis and a consequent liver disability from her exposure to these toxins while serving on the USS Sanctuary.  She points out that it is a well-known medical fact that there is a latency period after exposure to these types of toxins, during which an exposed individual remains asymptomatic.  She also notes that, in her case, that period spanned nearly 20 years.  

During the course of this appeal, VA assisted the Veteran by affording her a VA examination, during which an examiner provided an opinion on the etiology of the Veteran's liver disability, including cirrhosis with esophageal varices.  Although the examiner, a doctor, conducted a comprehensive review of the Veteran's electronic records, accepted as true the Veteran's assertions of in-service exposure to toxins, and provided a well-reasoned opinion with rationale, due to circumstances beyond her control, her opinion is inadequate to decide this claim.  Shortly after providing it, the AOJ granted the Veteran service connection for COPD with asthma, action that, given the examiner's opinion, necessitates further medical commentary.  

In her August 2015 opinion, the VA examiner ruled out a relationship between the Veteran's current liver disability and her in-service exposures to toxins on the basis that such disability is more likely related to other factors, including (1) treatment with Accolate; (2) alcohol usage; and (3) autoimmune hepatitis.  As Accolate was prescribed for the Veteran's asthma, now service connected, an opinion is needed discussing the probability that that factor resulted in the development of the Veteran's liver disability.  The Board acknowledges the examiner's finding that she would be resorting to speculation by determining which of these factors or combination of factors caused the disability, but she did not consider the matter in terms of probabilities.

Accordingly, this claim is remanded for the following development:

1.  Return the Veteran's case to the VA examiner who evaluated it in August 2015 for an addendum opinion on the etiology of the Veteran's liver disability.  Advise the examiner to follow these instructions. 

a.  Review your August 2015 opinion.

b.  Review the evidence you cited, paying particular attention to abnormal liver function tests dated from 1993, treatment records showing the use of Accolate from 1997 to 1999, and normal liver function tests dated in 2005 and 2006.     

c.  Offer an opinion, with rationale, as to whether the Veteran's current liver disability is at least as likely as not (50% probability) related to her 1997 to 1999 use of Accolate.  

d.  If the opinion cannot be expressed without resorting to speculation, explain why or indicate in the record what evidence could be obtained to aid in providing such an opinion.

2.  Review the opinion to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction. 

3.  Readjudicate this claim.  If it is again denied, send the Veteran and her representative a supplemental statement of the case and provide them the appropriate time period to respond before returning this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner).  




_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

